



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Richet,









2021 BCCA 50




Date: 20210204

Docket: CA45648

Between:

Regina

Respondent

And

Kelly Michael
Richet

Appellant




Before:



The Honourable Madam Justice Saunders

The Honourable Mr. Justice Groberman

The Honourable Madam Justice Stromberg‑Stein




On appeal from: An
order of the Supreme Court of British Columbia, dated July 20, 2018 (
R. v. Richet
,
Prince George Docket 44239).




Counsel for the Appellant:



J.C. LeBlond





Counsel for the Respondent:



C. Lusk





Joint Written Submissions Received:



January 21, 2021





Place and Date of Judgment:



Vancouver, British
  Columbia

February 4, 2021









Written Reasons of the Court








Summary:

Held: Appeal allowed by
consent increasing credit for pre‑sentence custody.



Reasons for Judgment of the
Court:

[1]

Kelly Michael Richet was convicted of a number of offences. On
Count 5, recklessly discharging a firearm, and Count 6, aggravated
assault, he received a global sentence of six years (2190 days) on each count,
concurrent. He was given no credit for pre‑sentence custody. He appeals
his sentence on these two counts. The Crown consents to his appeal.

[2]

The parties agree that Mr. Richet was entitled to 569 days pre‑sentence
credit and his sentence on Count 5 and Count 6 should be reduced to 1621
days.

[3]

In light of the Crowns agreement, we would grant the extension of time
to appeal, grant leave to appeal, and allow the appeal to the extent of
reducing the sentence to 1621 days concurrent on Counts 5 and 6, in
addition to pre‑sentence credit of 569 days.

The
Honourable Madam Justice Saunders

The
Honourable Mr. Justice Groberman

The Honourable Madam
Justice Stromberg‑Stein


